Title: From George Washington to Alexander Hamilton, 30 June 1792
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, 30 June 1792]

For carrying into execution the provisions of the third section of the Act intitled, “An Act making certain appropriations therein specified,[”] passed the Eighth day of May in this present year.
I do hereby authorise you the said Secretary of the Treasury in the name and on the credit of the United States to borrow of any body or bodies politic, person or persons whomsoever the sum of Fifty thousand Dollars; and to enter into such Agreements for the reimbursement thereof as shall be needful and proper; hereby promising to ratify whatever you shall lawfully do in the premises.
In testimony whereof I have hereunto subscribed my hand at the City of Philadelphia the thirtieth day of June in the year One thousand seven hundred and ninety two.

G: Washington

